Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
This action is responsive to Applicant’s request for continued examination filed 06/01/2022 and amendment/remarks submission filed 05/11/2022.  
Claims 1, 4-8, 10-14, and 21-31 are currently pending.
The rejection(s) of claims 4-6, 10, 13, 26, and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The claim rejections under 35 U.S.C. 103 as being unpatentable over or based on Kalakodimi et al. (US 2017/0130340) in view of Gallup et al. (US 4,830,766) are withdrawn in view of the above amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Webb on 07/18/2022.
The application has been amended as follows: 

In claim 6 on line 7 of the claim, amend the term “quatemized” to read as –“quaternized”--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kalakodimi et al. (US 2017/0130340), Gallup et al. (US 4,830,766), Bishof et al. (US 3,418,254), and Walker et al. (US 3,931,043), fail to teach or suggest a method of inhibiting corrosion comprising addition of a stannous compound with the recited ethoxylated amine species in a weight ratio of 9:1 to 1:4 to a high dissolved solids aqueous fluid and improve corrosion inhibition as compared to the stannous compound alone. 
Kalakodimi et al. teach methods and compositions for suppressing corrosion of corrodible metal surface that contacts a water stream in a water system including cooling towers, water distribution systems, boilers, pasteurizers, water and brine carrying pipelines, and storage tanks comprising including a tin(II), i.e., stannous, corrosion inhibitor and a hydroxycarboxylic acid promoter (abstract, para. 0011 and 0022).  Kalakodimi et al. teach an additional corrosion inhibition and/or water treatment chemistry may be added to further improve corrosion performance and control deposition of undesirable species (para. 0035-0038), but fail to teach or suggest the addition of an ethoxylated aminopropylalkylamine, ethoxylated tallow amine, or ethoxylated tallow propylene diamine, let alone a stannous compound and organic additive including the ethoxylated amine(s) in the weight ratio of 9:1 to 1:4, as claimed.  See also page 6 of Applicant's arguments filed 05/11/2022. 
Gallup et al. teach a method for treating aqueous geothermal fluid/brines of at least 180,000 total dissolved solids with a reducing agent that reduces corrosion and formation of scale, e.g., stannous chloride  (col. 3 lines 3-8, col. 7 lines 25-62, col. 8 lines 36-45, and col. 12 lines 18-12).  However, Gallup et al. fail to teach or suggest the addition of an ethoxylated aminopropylalkylamine, ethoxylated tallow amine, or ethoxylated tallow propylene diamine, let alone a stannous compound and organic additive including the ethoxylated amine(s) in the weight ratio of 9:1 to 1:4, as claimed.
Bishof et al. teach methods and compositions for inhibiting corrosion of metal surfaces with ethoxylated aqueous amine dispersions for use in steam or condensate of boiler systems (col. 1 lines 11-25).  However, Bishof et al. fail to teach or suggest the presence of a stannous compound let alone synergistic combination of a stannous compound with an ethoxylated amine in a high total dissolved solids aqueous fluid as claimed.  Similarly, Walker et al. teach methods and compositions for inhibiting corrosion of metal components with a filing amine emulsion containing ethoxylated beta amines and diamines in aqueous fluids of steam boiler, steam condensate, and heat transfer water systems (abstract and col. 1 lines 5-19).  However, Walker et al. also fail to teach or suggest the presence of a stannous compound let alone synergistic combination of a stannous compound with an ethoxylated amine in a high total dissolved solids aqueous fluid as claimed.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
July 18, 2022